Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant filed an amendment on 12/27/21.  Claims 1, 4-7, and 17-27 are currently pending, and specifically claim 1 has been amended, claims 17-27 have been added, and claims 2-3 and 8-16 have been cancelled.  After careful consideration of the applicant arguments and amendments the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,4-7 and 17-27 are rejected under 35 UCS 102(a2) over US Patent Publication 20130290155 to Wilson



A method for processing data related to annuities and crediting interest to a user account based on an index-linked crediting strategy, comprising: 
an annuity management server performing the steps of: 
receiving index performance data over a network from at least one equity index administrator, wherein the index performance data comprises values of at least one equity index on a plurality of dates; Wilson(0043-4) storing index performance data from at least one equity index administrator in an index database; Wilson(0043-44) receiving index performance data relating to index performance from the index database, wherein the index database stores data indicative of values of at least one equity index on a plurality of dates as reported by an index administrator; Wilson(0039-44, 0050) receiving annuity contract data relating to a plurality of annuity contracts, wherein said annuity contract data comprises data indicating type of annuity, contract owner, death benefit formula, beneficiary of death benefits, premiums paid, annuity term, free withdrawal amounts or percentages and associated times, contract date, market value adjustment formulas, and surrender charges;
Wilson(0029,30 annuity contract data would store annuity information and related)
storing annuity contract data in an annuity contract database; 
Wilson(0029-30) receiving annuity contract data from the annuity contract database; 
Wilson(0029-30) receiving fixed index annuity crediting data Wilson (0034)
comprising a contract identifier, a crediting strategy, 
a time period for crediting of interest, a contract anniversary date, a participation rate, a threshold value, a guaranteed rate to be applied if the threshold value is not met, 
a multiplier, (0037) and an interest crediting floor; (0030) Wilson(0030)
storing annuity crediting data in the annuity contract database; receiving annuity contract data from the annuity contract database; Wilson (0029-30)
receiving a crediting strategy associated with each of the plurality of annuity contracts; 
Wilson(0030 crediting strategy for annuity contracts)
6accessing crediting formulas from a crediting formula database, 
Wilson(0032-33) wherein said crediting formula database comprises an index return formula, an interest crediting rate selection formula, and an interest crediting formula; 
Wilson(0033-6) populating the accessed crediting formulas using data received from the annuity contract database and index database, wherein the data received from the annuity contract database includes a base participation rate, a threshold amount, and a multiplier; 
(0038-41) performing calculations to determine the results of the accessed formulas, including the amount of crediting interest; Wilson(0055 crediting interest rates) crediting interest to the a user account based on the results of the crediting formula; Wilson (0055 crediting rates)
a client statement generation system printing annuity statements, wherein annuity statements are formatted to include data comprising at least one of a contract number, a client name, an anniversary date, an account management value, the crediting strategy, a term, surrender charges, and premium amounts paid; Wilson(0043 generate printed statements)
and a web server performing the following steps: Wilson(0043) communicating with a user device over a network retrieving data comprising at least one of a contract number, a client name, an anniversary date, an account management value, the crediting strategy, a term, surrender charges, and premium amounts paid from the annuity management server related to a user; rendering the data in a suitable format; Wilson(one of is just one, suitable format could be anything 0044, owner name) selecting a template; populating the template with the data and template images; Wilson(0043) and providing an image for display on the user device, wherein the image comprises the populated template.  
Wilson(0043)

As per claims 4, 21, Wilson discloses; wherein the annuity contract data comprises periods for changing interest crediting strategies.  
Wilson(0044)

As per claims 5, 22, Wilson discloses; wherein the annuity contract data comprises data indicative of formulas to determine and update account values.  (0040-44, indicative of formulas is relatively open ended as no formulas are claimed)

As per claims 6, 23, Wilson discloses; wherein the contract anniversary date is a contract's issue date.  (0048)

As per claims 7, 24, Wilson discloses; wherein the contract anniversary date is set to an anniversary date other than an anniversary of a contract's issue date.  (0048)

As per claims 17, 25, Wilson discloses; wherein the index performance data comprises values for a plurality of equity indexes on a plurality of dates.  
(0048, 0051)

As per claim 18, 26, Wilson discloses; wherein data used in populating the accessed formulas further comprises a static blend of a plurality of equity indexes.  
(0049)
As per claims 19, 27 Wilson discloses; wherein data used in populating the accessed formulas further comprises a dynamic blend of a plurality of equity indexes.  
(0049)
Response to Arguments
Applicant filed an amendment on 12/27/21.  Claims 1, 4-7, and 17-27 are currently pending, and specifically claim 1 has been amended, claims 17-27 have been added, and claims 2-3 and 8-16 have been cancelled.  After careful consideration of the applicant arguments and amendments the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Rejections Under 35 U.S.C. §§ 101 – persuasive in view of applicant argument that the claims are directed to a practical application and are tied specific improvements to a technical field as argued by applicant. However, the claims are not “practical” in the context that they are not unique in the art at least as claimed. 

 
Rejections Under 35 U.S.C. § 102
the asserted prior art of record, U.S. Patent Publication No. 2013/0290155 ("Wilson"), does not disclose or suggest each element of the pending claims. 

Wilson does not disclose or suggest a system or method that includes the use of a base participation rate, a threshold amount, and a multiplier. Accordingly, the claims are not anticipated pursuant to 35 U.S.C. § 102. 

Here the examiner reviewed the applicant arguments and Wilson and find that as claimed the elements argued are present in the reference. It is noted that applicant appears to be reciting generally known elements of annuity insurance. In some instances wording like, “include”, “strategy”, “if the threshold value is not met” for example tend to have a broader interpretation. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “The False Allure of Equity Indexed Annuities” 4/1/2006 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/               Primary Examiner, Art Unit 3698